Citation Nr: 0611396	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-09 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
disability benefits, in the original amount of $74,085.00.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
March 1972.

This matter originally came before the Board of Veterans' 
Appeals (Board) from decisions by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) Committee on Waivers and Compromises (Committee), which 
denied entitlement to the waiver sought on appeal.

In a May 2005 decision, the Board found that waiver of 
recovery of the overpayment was not precluded by fraud, 
misrepresentation, or bad faith on the part of the appellant.  
Having made that determination, the Board remanded the case 
for the RO to apply the standard of equity and good 
conscience to the appellant's request for entitlement to 
waiver of recovery of the overpayment.

In an August 2005 rating action, the RO determined that 
recovery of the overpayment in the amount of $74,085.00, 
would not be against equity and good conscience and, 
therefore, was not waived.


FINDINGS OF FACT

1.  The amount of overpaid compensation benefits is 
$74,085.00.

2.  The appellant was at fault in the creation of the 
overpayment of compensation benefits because despite the 
notice provided to him, he did not timely notify the VA of 
his incarceration; the VA was not at fault in the creation of 
the overpayment of the compensation benefits.

3.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as he 
accepted benefits to which he was not entitled, based on his 
being incarcerated.

4.  Collection of that indebtedness would not defeat the 
purpose of the compensation benefit program, or otherwise be 
inequitable.




CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits, in 
the amount of $74,085.00, would not be against equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005), made several amendments to the law governing 
certain VA claims, to include redefining VA's duty-to-assist 
and notification obligations.  However, as previously noted 
in the May 2005 Board decision, these changes are not 
applicable to claims such as the one decided herein.  See 
Barger v. Principi, 16 Vet. App. 132 (2002). The United 
States Court of Appeals for Veterans Claims (Court) in Barger 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).

The appellant does not dispute the creation of the 
overpayment.  Rather, he asserts that he is entitled to a 
waiver of the overpayment because he was unaware of the law 
that prevented him from collecting his full disability 
compensation while incarcerated, and because of the financial 
hardship that would result if the debt were not waived.  The 
Board's May 2005 decision determined that there was no fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  Subsequently, the 
Committee on Waivers and Compromises (the Committee), in an 
August 2005 decision, determined that recovery of the 
overpayment of VA compensation benefits in the calculated 
amount of $74,085.00, would not be against equity and good 
conscience.  The Board must now consider that question.

The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  All listed elements of equity and good 
conscience must be considered in a waiver decision.  See 
Ridings v. Brown, 6 Vet. App. 544 (1994).

Here, the most pertinent factors are fault, unjust 
enrichment, defeat the purpose of the benefit, and financial 
hardship.  A review of the record shows that the veteran was 
granted service connection for the residuals of a fractured 
left hip in December 1972.  A 30 percent disability was 
assigned.  By a rating action dated in February 1986, the 
disability evaluation assigned for the veteran's left hip was 
increased to 60 percent disabling.  Notice of the decision 
was mailed to the veteran in May 1986.  A VA Form 21-8764 was 
enclosed with the notice.  The RO advised the veteran to read 
the form because it contained "important information" about 
his right to receive his benefits.  The VA Form 21-8764 
states, in pertinent part, that compensation was subject to 
future adjustment, and that "benefits will be reduced upon 
incarceration in a Federal, State, or local penal institution 
in excess of 60 days for conviction of a felony."  The same 
form was sent to the veteran in May 1994, when he was advised 
that there had been a change in his monthly rate of 
compensation.

The veteran filed a claim for a total disability evaluation 
based on individual unemployability in March 1999.  By a 
rating action dated in January 2000, the 60 percent assigned 
to the veteran's left hip disability was increased to 70 
percent disabling.  He was also granted a total disability 
evaluation based on individual unemployability, effective 
from March 1999.  The veteran continued to receive 
compensation benefits at the 100 percent level until October 
2002.

Through a computer match with the Bureau of Prisons, the RO 
learned in October 2002 that the veteran was incarcerated, 
and that he had been incarcerated since December 1999 
following a felony conviction.  The Bureau of Prisons 
indicated that the veteran was not scheduled for release 
until July 2007.  Award action was taken to retroactively 
reduce the veteran's compensation benefits to the 10 percent 
rate, effective from February 7, 2000, which was the 
veteran's 61st day of confinement.  This action resulted in 
an overpayment of $ 74,085.00.

Under applicable federal regulations, a veteran, surviving 
spouse or child who is receiving compensation must notify the 
VA of all circumstances which will affect his or her 
entitlement to receive, or the rate of, the benefit being 
paid.  38 C.F.R. § 3.660(a)(1).  As a direct result of the 
appellant's failure to promptly report his incarceration, he 
has been overpaid compensation benefits in the calculated 
amount of $ 74,085.00.

The Board notes that the Supreme Court has held that everyone 
dealing with the Government is charged with knowledge of 
federal statues and lawfully promulgated agency regulations.  
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 
(1947).  Thus, regulations are binding on all who seek to 
come within their sphere, "regardless of actual knowledge of 
what is in the [r]egulations or of the hardship resulting 
from innocent ignorance." Id. at 385, Morris (John) v. 
Derwinski, 1 Vet. App. 260, 265 (1991).

The record clearly shows that the appellant failed to inform 
VA of his incarceration.  There is no evidence that the 
overpayment was the fault of VA in any degree.  The appellant 
was at fault in that he was notified that incarceration for a 
felony would result in reduction of benefits, and he did not 
notify VA of his incarceration.  VA has absorbed a loss in 
this transaction.  Since the appellant created the 
circumstances leading to the overpayment in the first place, 
he should bear the burden of its repayment.

In regard to whether collection would defeat the purpose of 
the benefit, the Board notes that withholding of benefits or 
recovery would not nullify the objective for which benefits 
were intended since the appellant was paid compensation 
benefits at the full rate even though he was incarcerated.

The appellant would be unjustly enriched if the benefits were 
not recovered, since failure to make restitution would result 
in unfair gain to the appellant as he was erroneously paid 
compensation benefits to which he was not entitled.

The Board has also considered whether the appellant would 
suffer undue financial hardship if forced to repay the debt 
at issue.  While incarcerated, his basic necessities of life 
are provided, such as food, clothing, and shelter.  The 
appellant completed financial status reports in January 2003 
and August 2005 on which he reported no expenses, income, 
assets, or debts.  Thus, the Board does not find that there 
would be financial hardship on the appellant's part resulting 
from recovery of the indebtedness.  

In sum, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 2002).  Financial hardship is not shown, the 
overpayment is the fault of the appellant and not the fault 
of VA, and the appellant would be unjustly enriched if he 
were allowed to keep compensation benefits to which he was 
not entitled.  In essence, the elements of equity and good 
conscience are not in the appellant's favor.


ORDER

Waiver of the recovery of an overpayment of disability 
benefits in the amount of $74,085.00, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


